Citation Nr: 0525952	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  01-03 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back pain with evidence of marginal spinal stenosis of the 
lumbar spine at L3-4 and L4-5 by MRI due to injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1979.

In April 1996, the veteran requested that his previously 
denied claim of service connection for a back disorder be 
reopened.  

In an August 1998 decision, the Board of Veterans' Appeals 
(Board) found that new and material evidence had been 
submitted to reopen the claim of service connection for a 
back disorder and remanded the issue for further development.  

Following the Board's action, the regional office (RO) of the 
Department of Veterans Affairs (VA), in  September 1999, 
granted service connection for low back pain with evidence of 
marginal spinal stenosis of the lumbar spine at L3-4 and L4-5 
by MRI due to injury and assigned a 10 percent disability 
evaluation effective April 25, 1996, the date of receipt of 
the veteran's request to reopen his claim for a back 
disorder.  The veteran filed a notice of disagreement and 
perfected his appeal on this issue.  

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in April 2005.  


REMAND

The Board notes that the veteran, at his April 2005 hearing 
before the undersigned Acting Veterans Law Judge indicated 
that he had received treatment at the New Orleans, Biloxi, 
and Gulfport VA medical facilities within the past year for 
his service-connected low back disorder.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The Board further observes that at the time of his April 2005 
hearing, the veteran indicated that his back condition had 
worsened since the last time he had been examined.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disabilities have 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

On the April 2003 VA examination, the examiner reported pain 
on motion.  However, it is not clear at what point the pain 
began.  Pain is a limiting factor.  38 C.F.R. § 4.45(f) 
(2004).  So, we need to know at what point in the range of 
motion the pain began.  Consequently, the veteran should be 
afforded another VA examination of his back, with attention 
to the factors set forth in 38 C.F.R. §§ 4.40, 4.45; and 
discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO must inform the appellant to 
provide any evidence in her possession 
that pertains to the claim, or something 
to the effect that she should "give us 
everything you've got pertaining to your 
claim(s)," in accordance with 38 C.F.R. 
§ 3.159(b)(4).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2002).

2.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
New Orleans, Biloxi, and Gulfport VA 
Medical facilities from December 2003 to 
the present.  

3.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and severity of his low back pain with 
evidence of marginal spinal stenosis of 
the lumbar spine at L3-4 and L4-5.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The physician should provide 
complete rationale for all conclusions 
reached and should specifically express an 
opinion on the following questions:  

a.  What is the range of lumbar spine 
motion?  Describe any limiting factors.  
If the veteran experiences pain on motion, 
the physician should express an opinion as 
to the credibility of the complaints and 
the specify the evidence on which he bases 
his assessment.  The doctor should report 
at what point in the range of motion any 
pain appears and how it affects motion.  

b.  Describe all functional loss affecting 
the lumbar spine including more movement 
than normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  

c.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  If such an assessment is 
not possible, the examiner should so 
state.   

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

